      Case 3:19-cv-00445-B Document 1 Filed 02/21/19               Page 1 of 11 PageID 1


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ANTHONY CAIRNS,                               )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
FARMERS BRANCH RLH PROPERTY,                  )
LLC,                                          )
                                              )
                       Defendant.             )

                                            COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, FARMERS BRANCH RLH PROPERTY, LLC, pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s,

FARMERS BRANCH RLH PROPERTY, LLC, failure to remove physical barriers to access and

violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                  1
     Case 3:19-cv-00445-B Document 1 Filed 02/21/19                   Page 2 of 11 PageID 2


performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, FARMERS BRANCH RLH PROPERTY, LLC (hereinafter

“FARMERS BRANCH RLH PROPERTY, LLC,”), is a Texas limited liability company who

transacts business in the State of Texas and within this judicial district.

       7.      Defendant, FARMERS BRANCH RLH PROPERTY, LLC, may be properly

served with process via its registered agent for service, to wit: Suk Young Kim, Registered

Agent, 2441 Valwood Pkwy., Farmers Branch, TX 75234.

                                   FACTUAL ALLEGATIONS

       8.      On or about January 5, 2019, Plaintiff was a customer at “Elena’s Tortilleria,” a

business located at 2441 Valwood Parkway, Farmers Branch, TX 75234, referenced herein as

the “Elena’s Tortilleria.”

       9.      Defendant, FARMERS BRANCH RLH PROPERTY, LLC, is the owner or co-

owner of the real property and improvements that Elena’s Tortilleria is situated upon and that is



                                                  2
     Case 3:19-cv-00445-B Document 1 Filed 02/21/19                 Page 3 of 11 PageID 3


the subject of this action, referenced herein as the “Property.”

          10.   Plaintiff’s access to the business located at 2441 Valwood Parkway, Farmers

Branch, TX 75234, Dallas County Property Appraiser’s parcel number 24004500010010000

(“the Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, FARMERS BRANCH RLH PROPERTY, LLC, is compelled to remove the physical

barriers to access and correct the ADA violations that exist at the Property, including those set

forth in this Complaint.

          11.   Plaintiff lives 11 miles of the Property.

          12.   Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months or sooner, as soon

as the barriers to access detailed in this Complaint are removed and the Property is accessible

again. The purpose of the revisit is to be a regular customer, to determine if and when the

Property is made accessible and to maintain sanding for this lawsuit for Advocacy Purposes.

          13.   Plaintiff intends on revisiting the Property to purchase goods and/or services as a

regular customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          14.   Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to



                                                  3
     Case 3:19-cv-00445-B Document 1 Filed 02/21/19                  Page 4 of 11 PageID 4


suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG

       15.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       16.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       17.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;



                                                  4
     Case 3:19-cv-00445-B Document 1 Filed 02/21/19                Page 5 of 11 PageID 5


       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       18.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       19.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       20.     The Property is a public accommodation and service establishment.

       21.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       22.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       23.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       24.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his



                                                5
     Case 3:19-cv-00445-B Document 1 Filed 02/21/19               Page 6 of 11 PageID 6


access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       25.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       26.     Defendant, FARMERS BRANCH RLH PROPERTY, LLC, has discriminated

against Plaintiff (and others with disabilities) by denying his access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of the

Property, as prohibited by, and by failing to remove architectural barriers as required by, 42

U.S.C. § 12182(b)(2)(A)(iv).

       27.     Defendant, FARMERS BRANCH RLH PROPERTY, LLC, will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendant, FARMERS

BRANCH RLH PROPERTY, LLC, is compelled to remove all physical barriers that exist at the

Property, including those specifically set forth herein, and make the Property accessible to and

usable by Plaintiff and other persons with disabilities.

       28.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s



                                                  6
     Case 3:19-cv-00445-B Document 1 Filed 02/21/19                 Page 7 of 11 PageID 7


access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

       (i)     At the accessible entrance to Unit 2447, there is a doorway threshold with a

               vertical rise in excess of ½ (one half) inch and does not contain a bevel with a

               maximum slope of 1:2 in violation of Section 404.2.5 of the 2010 ADAAG

               standards. This violation made it dangerous and difficult for Plaintiff to access

               Unit 2447.

       (ii)    There are changes in level in the Property exceeding ½ (one-half) inch that are not

               ramped in violation of Section 303.4 of the 2010 ADAAG standards. Specifically,

               there are stairs that create an excessive vertical rises leading to the entrances to

               the units of the Property that are not ramped, thus rendering the units of the

               Property inaccessible. This violation made it dangerous and difficult for Plaintiff

               to access the units of the Property.

       (iii)   The Property lacks at least one accessible route connecting the accessible

               elements and spaces on the same site due to stairs in violation of section 206.2.2

               of the 2010 ADAAG standards.

       (iv)    There are no accessible parking spaces complying with section 502.1 of the 2010

               ADAAG standards in violation of Section 208.2 of the 2010 ADAAG standards.

               This violation made it difficult for Plaintiff to locate an accessible parking space.

       (v)     The Property lacks an accessible route from accessible parking spaces, accessible

               passenger loading zones, public streets, sidewalks and/or public transportation

               stops to the accessible entrance of the Property and/or Facility in violation of



                                                 7
     Case 3:19-cv-00445-B Document 1 Filed 02/21/19                 Page 8 of 11 PageID 8


               Section 206.2.1 of the 2010 ADAAG standards. This violation made it difficult

               for Plaintiff to access the units of the Property.

       (vi)    The Property lacks an accessible route from the sidewalk to the accessible

               entrance of the Property and/or Facility in violation of Section 206.2.1 of the 2010

               ADAAG standards. This violation made it difficult for Plaintiff to access the units

               of the Property.

       (vii)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       29.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       30.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       31.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       32.     All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       33.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       34.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant,

FARMERS BRANCH RLH PROPERTY, LLC, has the financial resources to make the



                                                  8
     Case 3:19-cv-00445-B Document 1 Filed 02/21/19                    Page 9 of 11 PageID 9


necessary modifications.

          35.   Upon information and good faith belief, the Property has been altered since 2010.

          36.   In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

          37.   Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

FARMERS BRANCH RLH PROPERTY, LLC, is required to remove the physical barriers,

dangerous conditions and ADA violations that exist at the Property, including those alleged

herein.

          38.   Plaintiff’s requested relief serves the public interest.

          39.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, FARMERS BRANCH RLH PROPERTY, LLC.

          40.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, FARMERS BRANCH RLH PROPERTY, LLC, pursuant to 42 U.S.C.

§§ 12188 and 12205.

          41.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, FARMERS

BRANCH RLH PROPERTY, LLC, to modify the Property to the extent required by the ADA.

          WHEREFORE, Plaintiff prays as follows:

          (a)   That the Court find Defendant, FARMERS BRANCH RLH PROPERTY, LLC, in

                violation of the ADA and ADAAG;

          (b)   That the Court issue a permanent injunction enjoining Defendant, FARMERS



                                                   9
Case 3:19-cv-00445-B Document 1 Filed 02/21/19             Page 10 of 11 PageID 10


        BRANCH RLH PROPERTY, LLC, from continuing their discriminatory

        practices;

  (c)   That the Court issue an Order requiring Defendant, FARMERS BRANCH RLH

        PROPERTY, LLC, to (i) remove the physical barriers to access and (ii) alter the

        Property to make it readily accessible to and useable by individuals with

        disabilities to the extent required by the ADA;

  (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

        and costs; and

  (e)   That the Court grant such further relief as deemed just and equitable in light of the

        circumstances.

                                      Dated: February 21, 2019.

                                      Respectfully submitted,

                                      Law Offices of
                                      THE SCHAPIRO LAW GROUP, P.L.

                                      /s/ Douglas S. Schapiro
                                      Douglas S. Schapiro, Esq.
                                      Northern District of Texas ID No. 54538FL
                                      Attorney-in-Charge of Plaintiff
                                      The Schapiro Law Group, P.L.
                                      7301-A W. Palmetto Park Rd., #100A
                                      Boca Raton, FL 33433
                                      Tel: (561) 807-7388
                                      Email: schapiro@schapirolawgroup.com


                                      Law Offices of
                                      LIPPE & ASSOCIATES

                                       /s/ Emil Lippe, Jr.
                                       Emil Lippe, Jr., Esq.
                                       State Bar No. 12398300
                                       Lippe & Associates
                                       12222 Merit Drive, Suite 1200


                                         10
Case 3:19-cv-00445-B Document 1 Filed 02/21/19   Page 11 of 11 PageID 11


                                Dallas, TX 75251
                                Tel: (214) 855-1850
                                Fax: (214) 720-6074
                                emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                ANTHONY CAIRNS




                                  11
